—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Kings County (Steinhardt, J.), entered July 9, 1998, which, upon the granting of judgment as a matter of law to the plaintiff on the issue of liability and upon a jury verdict on the issue of damages awarding the sum of $3,486,290 to the plaintiffs, including awards to the plaintiff Douglas Scannapieco for future pain and suffering in the principal amount of $850,000 and for future loss of earnings in the principal sum of $1,700,000, and to the plaintiff Kathy Scannapieco for past loss of services in the principal sum of $60,000 and for future loss of services in the principal sum of $365,000.
Ordered that the judgment is modified, on the facts and as a matter of discretion, by deleting therefrom the award of damages to (1) the plaintiff Douglas Scannapieco for future pain and suffering and for future loss of earnings, and (2) the plaintiff Kathy Scannapieco for past loss of services and for future loss of services, and substituting therefor a provision granting a new trial with respect to those damages; as so modified, the judgment is affirmed, with costs to the appellant, unless within 30 days after service upon them of a copy of this decision and order, the plaintiff Douglas Scannapieco shall serve and file in the office of the Clerk of the Supreme Court, Kangs County, a written stipulation consenting to reduce the verdict as to damages for future pain and suffering from the sum of $850,000 to the sum of $300,000 and as to damages for future lost earnings from the sum of $1,700,000 to the sum of $1,000,000, and the plaintiff Kathy Scannapieco shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to past loss of services from the sum of $60,000 to the sum of $5,000 and for future loss of services from the sum of $365,000 to the sum of $25,000, and to the entry of an appropriate amended judgment in their favor; in the event that the plaintiffs so stipulate, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for the entry of an amended judgment accordingly.
The damages awarded to the plaintiff Douglas Scannapieco *374for future pain and suffering and to the plaintiff Kathy Scannapieco for past and future loss of services deviated materially from what would be considered reasonable compensation (see, CPLR 5501 [c]; Zavurov v City of New York, 241 AD2d 491; Martino v Triangle Rubber Co., 249 AD2d 454; Lengares v B & A Warehousing, 216 AD2d 273). Furthermore, a review of the record reveals that the sum awarded to the plaintiff Douglas Scannapieco for future loss of earnings exceeds the amount of compensation warranted by the evidence (see, Walsh v State of New York, 232 AD2d 939; Clanton v Agoglitta, 206 AD2d 497).
Contrary to the appellant’s contention, the court properly structured the judgment (see, Bryant v New York City Health & Hosps. Corp., 93 NY2d 592).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.